Opinion filed September 10, 2009




                                              In The


   Eleventh Court of Appeals
                                           ___________

                                     No. 11-09-00074-CV
                                         __________

                               JAMES DE MOSS, Appellant

                                                 V.

                       CHARLES COTHRON ET AL, Appellees


                            On Appeal from the 259th District Court

                                       Jones County, Texas

                                   Trial Court Cause No. 20752


                             MEMORANDUM OPINION
       In April 2005, James De Moss sued Correctional Officer Charles Cothron, Captain Ronnie
Williams, Property Officer Janay Williams, Sergeant Denis Hawkins, Correctional Officer Patrick
Martin, Correctional Officer Donald Davis, Assistant Warden Stacey Jackson, Assistant Warden
Cary Cook, and Mailroom Supervisor Amanda McCree for various negligence, abuse, tort,
retaliation, and civil rights claims. On February 23, 2009, appellees filed a motion for dismissal for
want of prosecution pursuant to TEX . R. CIV . P. 165a. The trial court granted the motion and
dismissed the case. We affirm.
       Appellant has filed various motions, responses, documents, and a brief in which he
challenges the dismissal of his claims. He argues that the trial court violated his freedom of speech.
He also contends that a motion to recuse was pending before the trial court and, therefore, that the
delay of four years was due to the trial court’s inaction not to his actions. The record before this
court does not support any of appellant’s contentions.
       All of appellant’s arguments have been considered. Each is overruled. The order of the trial
court is affirmed.


                                                              PER CURIAM


September 10, 2009
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                  2